P-2 06/14 SUPPLEMENT DATED JUNE 30, 2014 TO THE PROSPECTUS DATED OCTOBER 1, 2013 OF Franklin Global Allocation Fund (Franklin Templeton International Trust) The Prospectus is amended as follows: The cover page of, and the name references within, the Summary Prospectus and the Prospectus are amended to reflect the new fund name as follows: Franklin Global Allocation Fund (formerly, Franklin Templeton Global Allocation Fund) Please keep this supplement with your prospectus for future reference. # 1312886 v. 2
